UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


HIKEEM GREEN,

                                      Plaintiff,                     9:18-cv-00703 (BKS/ATB)

v.

DAVID HAIMES, Doctor/Physician for
Five Points Correctional Facility,

                                      Defendant.


Appearances:

Plaintiff pro se:
Hikeem Green
13-R-1844
Washington Correctional Facility
Box 180
72 Lock 11 Lane
Comstock, NY 12821

For Defendant:
Nicholas Luke Zapp, Esq.
New York State Attorney General’s Office
The Capitol
Albany, NY 12224

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff Hikeem Green commenced this pro se action under 42 U.S.C. § 1983 asserting

claims arising out of his confinement in the custody of the New York State Department of

Corrections and Community Supervision. (Dkt. No. 1). On April 5, 2019, Defendants filed a

motion to dismiss under Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief

may be granted. (Dkt. No. 29). Plaintiff did not file a response to the motion. This matter was

assigned to United States Magistrate Judge Andrew T. Baxter who, on May 23, 2019, issued a
Report-Recommendation recommending that Defendant’s motion to dismiss be denied. (Dkt.

No. 33). Magistrate Judge Baxter advised the parties that, under 28 U.S.C. § 636(b)(1), they had

14 days within which to file written objections to the report and that the failure to object to the

report within 14 days would preclude appellate review. (Dkt. No. 33, at 23).

          No objections to the Report-Recommendation have been filed. As no objections to the

Report-Recommendation have been filed, and the time for filing objections has expired, the

Court reviews the Report-Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d

223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983

amendment. Having reviewed the Report-Recommendation for clear error and found none, the

Court adopts the Report-Recommendation in its entirety.

          For these reasons, it is

          ORDERED that the Report-Recommendation (Dkt. No. 33) is ADOPTED in its

entirety; and it is further

          ORDERED that Defendant’s motion to dismiss (Dkt. No. 29) is DENIED; and it is

further

          ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

          IT IS SO ORDERED.




Dated: July 2, 2019
       Syracuse, New York




                                                  2
